Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			          ALLOWANCE
Allowable Subject Matter
Claims 1, 2, 4, 7-10, 12-15, 17, 20-22, 24-27 , 29 and 30 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 2/8/21 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





	/KHANH Q DINH/                                           Primary Examiner, Art Unit 2458